DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application no. 16/137,464, now US Patent no. 10,780,273, filed 20 September 2018, which is a continuation of US Application no. 15/676,910, now US Patent no. 10,112,048, filed 14 August 2017, which is a division of US Application no. 14/620,860, now US Patent no. 9,737,712, filed 22 October 2015, which claims the benefit of priority from US Provisional Application no. 62/067,416 filed 22 October 2014.

Information Disclosure Statement
The information disclosure statement filed 13 November 2020 has been considered.

Response to Amendment
The preliminary amendment filed 23 October 2020 has been acknowledged.  Claims 21-40 are pending, wherein claims 21-40 are new.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US Publication no. 2014/0088463 – disclosed by Applicant) in view of Bachinski et al. (US Publication no. 2013/0085551 – disclosed by Applicant).
In regard to claims 21 and 34, Wolf et al. describe a device for treating a patient’s nasal airway (such as treating the mucosa, para 20, 37, 91, 96), wherein the treatment may include energy delivery such as electrical stimulation (para 23 and 36).  The device shown in figures 18, 19A and 20A comprises: a stimulator probe 398 comprising a nasal insertion prong 394 with a plurality of electrodes 392, wherein the prong may have a first electrode 514 and a second electrode 516 (as in figure 20A) (para 173-175). The probe 398 may comprise a button (i.e., user interface: buttons, switch, knobs, dials, etc as input controls of delivered energy, para 118, 142) configured to activate and deactivate the electrodes (para 173).  Wolf et al. incorporates a remote ground pad 232 
Wolf et al. is considered to describe the main structure of the device as claimed, however, does not teach that the probe handle comprises a return electrode and the user interface also enables the user to adjust the amount of current delivered by the electrodes.  Bachinski et al. describes a device very similar in structure to Wolf et al. for delivering an electrical stimulus to tissue.  The device of Bachinski et al. includes a handheld nerve stimulation probe 100 (figure 2, para 70), with a stimulating portion comprising an electrode 130, a body portion 104 configured to be held by the patient (figure 5A, para 71) while delivering current from the electrode 130 (para 72), the body portion 14 comprising a return contact (i.e., conductive surface 160) to contact tissue of the patient while the patient is holding the body portion (para 73) the contact configured to receive the delivered current (para 73 and 76), and a user interface (comprised of buttons 108a and 108b) to adjust the amount of current delivered between the electrodes and return contact (para 71 and 78).
Wolf et al. does provide for an energy return path (para 206), but does not include the return path of the probe handle.  In Bachinski et al., the body portion 14 comprises a return contact (i.e., conductive surface 160) to contact tissue of the patient while the patient is holding the body portion (para 73) the contact configured to receive the delivered current (para 73 and 76).  The return contact (i.e., conductive surface 160) provides simplicity and convenience in use because the user can simply hold the device 100 to use it, and need not place a separate return electrode on the body such as 
Additionally, it is considered obvious to one of ordinary skill in the art at the time of the invention to modify the user interface button of Wolf et al. to include additional functionality of adjusting the amount of current flowing the between the electrodes since Bachinski et al. demonstrate that this functionality was well known in the art and would only require routine skill to implement.  The modification is considered to comprise use of a known technique to improve similar devices in a similar way and provide the user additional control to optimize therapy and comfort.
In regard to claims 22 and 23, in Wolf et al. the probe 398 may comprise a button (i.e., user interface: buttons, switch, knobs, dials, etc as input controls of delivered energy, para 118, 142) configured to activate and deactivate the electrodes (para 173).  The button appears to only allow for activation/deactivation of the device.  Bachinski et al. is comprised of buttons 108a and 108b) to adjust the amount of current delivered between the electrodes and return contact (para 71 and 78).  Modification of the button in Wolf et al. to include additional functionality as in Bachinski et al. is considered to 
In regard to claim 24, in Wolf et al. the energy is configured to be delivered between an electrode on the prong and a return pad (para 206).  Similarly, in Bachinski et al. the current is delivered between the electrode and return contact creating a circuit (para 73).
In regard to claim 25, figure 18 of Wolf et al. depicts a series of electrodes 392 at the distal tip of prong 394, wherein the electrodes are described as bipolar pairs, such that it is considered that current is delivered between a first electrode and second electrode of a bipolar pair.
In regard to claim 26, in both Wolf et al. and Bachinski et al., the device is configured to be held in the hand of the operator, wherein the components considered to comprise the user interface are located on the handheld portion.
In regard to claim 27, Bachinski et al. suggests application of a hydrogel coating of the electrode to improve conductivity (para 83 and 118).  The electrode may also have an integral gel layer (para 120). Modification of the electrodes in Wolf et al. to comprise a hydrogel is considered obvious to one of ordinary skill in the art since Bachinski et al. teach that hydrogel may improve the conductivity between the contact of the electrode and the skin.
In regard to claim 28, Bachinski et al. further provides for electrodes that are releasably engaged to the body portion 104 (para 114).  This allows for the electrodes to be removed for sanitation purposes.  It is considered that the probe components of 
In regard to claim 29, figure 20A of Wolf et al. shows the first electrode 514 and the second electrode 516 spaced radially around the circumference of the nasal insertion prong.
In regard to claim 30, figure 18 of Wolf et al. shows a series of electrodes 392 located at distal tip of insertion prong 394, wherein the series of electrodes as illustrated is considered to comprise a first electrode and second electrode longitudinally spaced from one another.  
In regard to claim 31, in both Wolf et al. and Bachinski et al., the elements considered to comprise the nasal insertion prong are structured in a manner that comprises an elongated extension to extend into the nasal cavity.
In regard to claim 32, in Wolf et al. figure 18 shows electrode 392, and electrodes 514 and 516 of figure 20A at the distal end of the probe.  
In regard to claim 33, the device of Wolf et al. is configured to and capable of stimulating the nasal mucosa (para 20, 37).
In regard to claims 35-37, the device of Wolf et al. is configured to and capable of stimulating the nasal mucosa (para 20, 37).  When placed in the nasal passage as intended, it is considered that the device is necessarily capable of delivering energy to stimulate nerves in or around the location of the electrodes in the nasal passage.
In regard to claims 38 and 39, the present specification lacks criticality for the choice of current steering as claimed.  Directing current through the first and second 
In regard to claim 40, figures 12a, 12b, 13d, 14a, 15B, 15C of Wolf et al. show alternative embodiments of the invention comprising two nasal probes with an electrode located at the distal end of each probe.  Modification in this manner is considered obvious to one of ordinary skill in the art in order to treat two nasal passageways simultaneously.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5-19 of U.S. Patent No. 10,780,273. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘273 patent recites subject matter that overlaps the scope of the present invention.  Claim 1 in view of claims 8, 10, and 15 of the ‘273 patent recites each and every limitation of present claim 21 including the features of the stimulation probe comprising a first nasal insertion prong comprising a first and second electrode, wherein the electrodes are configured to deliver current; a stimulator body that is detachable . 
Similar overlap of features is also found in: claim 1 of the ‘273 over present claim 22; claim 5 of the ‘273 over present claim 23; claim 6 of the ‘273 over present claim 24; claim 7 of the ‘273 over present claim 25; claim 9 of the ‘273 over present claim 26; claim 2 of the ‘273 over present claim 27; claim 11 of the ‘273 over present claim 28; claim 13 of the ‘273 over present claim 29; claim 14 of the ‘273 over present claim 30; claim 16 of the ‘273 over present claim 31; claim 17 of the ‘273 over present claim 32; and claim 18 of the ‘273 over present claim 33.
Claims 34-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,112,048. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘048 patent recites subject matter that overlaps the scope of the present invention.  For instance, claim 1 of the ‘048 patent recites steps for treating dry eye (considered equivalent to increasing tear production) of: delivering from a first electrode of a stimulation device, contacting the nasal mucosa, a current; the stimulation device comprising a probe comprising the first electrode; the probe being releasably coupled to the stimulator; the stimulator comprising a return contact.  The return contact serving as a pathway for delivered current.  In view of this overlap, the present invention and the ‘048 patent are not considered mutually exclusive or patentable distinct. 
 	Similar overlap of features is also found in: claim 7 of the ‘048 over present claim 35; claim 8 of the ‘048 over present claim 36; claim 9 of the ‘048 over present claim 37; claim2 and 3 of the ‘048 over present claim 38; claim 12 of the ‘048 over present claim 40.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        26 January 2022